SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 EXHIBIT INDEX to Form 8-K Current Report APA Enterprises, Inc. Exhibit Number Description 99.1 Schedule of Consolidated Balance Sheets Line Item Reclassification dated December 4, 2007 The effects of the restatement on the Consolidated Balance Sheets at March 31, 2007 and 2006, respectively are reflected in the following tables: As of March 31, 2007 As Reported Adjustment As Restated Cash and cash equivalents $ 6,763,369 $ (5,450,000 ) $ 1,313,369 Available for sale securities - 5,450,000 5,450,000 As of March 31, 2006 As Reported Adjustment As Restated Cash and cash equivalents $ 8,947,777 $ (8,175,000 ) $ 772,777 Available for sale securities - 8,175,000 8,175,000 The effects of the restatement on the unaudited Consolidated Balance Sheets at June 30, 2007 reflected in the following table: As of June 30, 2007 As Reported Adjustment As Restated Cash and cash equivalents $ 6,509,106 $ (4,900,000 ) $ 1,609,106 Available for sale securities - 4,900,000 4,900,000
